Exhibit 10.70

LOAN AGREEMENT

THIS LOAN AGREEMENT (as amended, modified or supplemented from time to time, the
“Agreement”), dated as of the      day of             , 2012, by and between
(i) EAGLEBANK (the “Lender”), and (ii) COMSTOCK POTOMAC YARD, L.C., a Virginia
limited liability company (“Potomac Yard”), and COMSTOCK PENDERBROOK, L.C., a
Virginia limited liability company (“Penderbrook”), jointly and severally
(Potomac Yard and Penderbrook, jointly and severally, and collectively, the
“Borrower”), recites and provides:

RECITALS:

R-1. Subject to the terms of this Agreement, the Lender agrees to make a loan
(the “Loan”) to the Borrower, as more particularly described in Section 1.1
below, for the refinance of certain condominium units (the “Units”) and related
undivided percentage interests in the common elements (the “Common Elements”) in
those two condominium projects known as (i) The Eclipse on Center Park (the
“Eclipse”) located at 3600 and 3650 South Glebe Road, Arlington, Virginia and
more particularly described in Exhibit A attached hereto (the Units and the
Common Elements in The Eclipse, the “Potomac Yard Property”), and
(ii) Penderbrook Square, A Condominium (“Penderbrook Square”) located at 3905
Penderview Drive, Fairfax, Virginia and more particularly described in Exhibit B
attached hereto (the Units and the Common Elements in Penderbrook Square, the
“Penderbrook Property”). The Potomac Yard Property and the Penderbrook Property
are herein sometimes together called the “Property”.

R-2. The proceeds of the Loan will be used (i) to pay off a certain existing
loan (the “SunBridge Loan”) from SunBridge Capital to the Borrower in the amount
of up to but not in excess of $8,260,000.00 for principal, interest and other
charges due thereon, (ii) an interest reserve to be established pursuant to the
terms of this Agreement in the amount of $500,000.00, (iii) such Loan closing
costs as the Lender may approve in an aggregate amount not to exceed
$100,000.00, and (iv) any balance for working capital of the Borrower or its
principals. Any amounts required to pay off the SunBridge Loan in excess of
$8,260,000.00, any amounts necessary to fund in full the interest reserve
hereinafter set forth, and any Loan closing costs in excess of $100,000.00 shall
be paid by the Borrower from the Borrower’s own funds at the Loan closing.

AGREEMENT

ACCORDINGLY, for and in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Lender and the Borrower agree as
follows:

SECTION ONE

THE LOAN

1.1 Amount. The maximum principal amount of the Loan which may be outstanding at
any one time shall not exceed the lesser of: (i) Nine Million Nine Hundred Sixty
Thousand and No/100 Dollars ($9,960,000.00) or (ii) fifty-five percent (55%) of
the “retail” value of the Property pursuant to the Appraisal (hereinafter
defined) and any appraisal(s) which may be engaged by the Lender from time to
time subsequent to the closing on the Loan, which appraisal(s) must be
satisfactory to the Lender in its sole and absolute discretion (a “Future
Appraisal”), or (iii) sixty-five percent (65%) of the “discounted cash flow
value” of the Property pursuant to the Appraisal or any Future Appraisal
determined in accordance with a formula satisfactory to the Lender in its sole
and absolute

 

1



--------------------------------------------------------------------------------

discretion. The maximum principal amount of the Loan is further limited by the
value of each component of the Property as follows: (a) for the Potomac Yard
Property, the lesser of (i) Eight Million Two Hundred Fifty Thousand and No/100
Dollars ($8,250,000.00), or (ii) fifty-five percent (55%) of the “retail” value
of the Potomac Yard Property pursuant to the Appraisal or any Future Appraisal,
or (iii) sixty-five percent (65%) of the “discounted cash flow value” of the
Potomac Yard Property pursuant to the Appraisal or any Future Appraisal, and
(b) for the Penderbrook Property, the lesser of (i) One Million Seven Hundred
Ten Thousand and No/100 Dollars ($1,710,000.00), or (ii) fifty-five percent
(55%) of the “retail” value of the Penderbrook Property pursuant to the
Appraisal or any Future Appraisal, or (iii) sixty-five percent (65%) of the
“discounted cash flow value” of the Penderbrook Property pursuant to the
Appraisal or any Future Appraisal, and for each component of the Property
determined in accordance with a formula satisfactory to the Lender in its sole
and absolute discretion. The Loan will be evidenced by a Deed of Trust Note made
by Potomac Yard and Penderbrook, jointly and severally, payable to the order of
the Lender (as the same may be further amended, renewed, restated, supplemented
or substituted from time to time, the “Note”).

1.2 Guarantor. Comstock Homebuilding Companies, Inc. (the “Guarantor”) shall
guaranty the payment and performance of the Borrower’s obligations, covenants
and agreements under the Loan, as evidenced by the Loan Documents (hereinafter
defined), which guaranty shall be evidenced by an instrument of unlimited and
unconditional guaranty of payment and performance from the Guarantor for the
benefit of the Lender, in form and substance satisfactory to the Lender (the
“Guaranty”).

1.3 Term. The Note shall mature upon the earlier of: (i) twenty-seven
(27) months after the date of closing on the Loan or (ii) the occurrence of a
Transfer (as defined in Section 5.15 hereof) (the “Maturity”). It is
acknowledged and agreed that notwithstanding any provisions herein, the Borrower
has not applied for, nor has the Lender made any commitment with respect to, any
extension of such Maturity. Upon any application for an extension, any approval
of an extension on any terms would be contingent upon the usual and customary
underwriting procedures of EagleBank, including without limitation, the approval
of the loan committee of EagleBank.

1.4 Interest Rate. Commencing on the closing of the Loan, the unpaid principal
balance of the Note outstanding from time to time shall bear interest and be
payable at the floating rate per annum equal to three percent (3%) above the
thirty (30) day LIBOR Rate (hereinafter defined), rounded upwards, if necessary,
to the nearest one-eighth of one percent (0.125%). The LIBOR Rate means, for
each calendar month, the annualized weighted average of the 30-day London
Interbank Offered Rates (at approximately 11:00 a.m. London time) for
U.S. Dollar transactions on the day that is two (2) business days prior to the
first day of that calendar month, as reported by Bloomberg Business News; if
Bloomberg Business News is not available, the Lender shall select a similar
source for the LIBOR index and shall notify the Borrower of such selection.
Notwithstanding the above, in no event shall the Note bear interest at a rate
below the floor interest rate of five and one-half percent (5.5%) per annum at
any time (the “Interest Rate Floor”).

1.5 Fees. Borrower shall pay Lender a fee of one half of one percent (1%) of the
maximum principal amount of the Loan, payable to the Lender upon closing of the
Loan. The Borrower shall pay $35,000.00 to the Lender for its third-party costs
incurred in connection with the Loan (including, without limitation, fees of
appraisers, consultants and legal counsel), any unused balance of which may be
applied to the foregoing Loan fee.

1.6 Collateral. The Loan shall be secured by, among other things, the following:

 

  (i) A first lien deed of trust, security agreement and fixture filing (as the
same may be further amended, restated, supplemented or substituted the “Deed of
Trust”) on the Potomac Yard Property and the Penderbrook Property;

 

2



--------------------------------------------------------------------------------

  (ii) An Assignment of Leases and Rents on the Potomac Yard Property (as the
same may be further amended, restated, supplemented or substituted the “Potomac
Yard Leases Assignment”);

 

  (iii) An Assignment of Leases and Rents on the Penderbrook Property (as the
same may be further amended, restated, supplemented or substituted the
“Penderbrook Leases Assignment”, which with the Potomac Yard Leases Assignment
may be referred to herein together as the Leases Assignment”);

 

  (iv) a Collateral Assignment of Interest Reserve Account made by the Borrower
for the benefit of the Lender (as the same may be amended, restated,
supplemented or substituted, the “Account Assignment”);

 

  (v) an Assignment of Sales Contracts and Security Deposits made by the
Borrower for the benefit of the Lender (as the same may be amended, restated,
supplemented or substituted, the “Contracts Assignment”);

 

  (vi) an Environmental Indemnity Agreement made by Borrower and Guarantor for
the benefit of Lender (as the same may be amended, restated, supplemented or
substituted, the “Environmental Indemnity”);

 

  (vii) such UCC-1 Financing Statements as the Lender may determine necessary or
advisable.

1.7 Loan-to-Value Ratio. At closing, the Property shall have a required “Loan to
Value Ratio” of not greater than the lesser of the following values (“Required
Value”): (i) fifty-five percent (55%) of the “retail” value of the Property
pursuant to the Appraisal, or (ii) sixty-five percent (65%) of the “discounted
cash flow value” of the Property pursuant to the Appraisal determined in
accordance with a formula satisfactory to the Lender in its sole and absolute
discretion (the ratio of the outstanding principal amount of the Loan plus any
unfunded principal to the Required Value determined as aforesaid, being the
Maximum Loan to Value Ratio and herein called the “MLTV”). If at closing the
loan-to-value ratio of the Loan exceeds the MLTV, then the amount of the Loan to
be advanced shall be reduced to an amount that meets the MLTV. If at any time
following closing the loan-to-value ratio of the Loan to the Required Value
shall exceed the MLTV, based on any Future Appraisal (to be engaged by Lender
from time to time at the sole expense of Borrower), which appraisal(s) shall be
satisfactory to Lender in all respects, in Lender’s sole, absolute and
unreviewable discretion, the Borrower shall make a principal curtailment under
the Loan, in such amount as required in order to meet the MLTV ratio, within
thirty (30) days after written notice to the Borrower. The Lender agrees that it
will not engage Future Appraisals more often than on an annual basis, unless
required for regulatory reasons or following the occurrence of any Event of
Default (as hereinafter defined in Section 6.1).

1.8 Interest Reserve; Interest Reserve Account.

 

  (a) From the proceeds of the Loan, the amount of Five Hundred Thousand and
No/100 Dollars ($500,000.00) shall not be disbursed but shall be reserved by the
Lender for the payment of interest on the Loan (the “Interest Reserve”) until
such reserve is exhausted. Notwithstanding the foregoing or any provision of any
of the Loan Documents to the contrary, the Lender shall not be obligated to make
any disbursements from the Interest Reserve if any Event of Default shall have
occurred, and further, notwithstanding the foregoing or any provision of any of
the Loan Documents to the contrary, nothing contained herein shall be deemed to
release or in any way to relieve the Borrower from its obligation under the Note
to pay interest as provided in the Note. Each disbursement from the Interest
Reserve shall constitute a disbursement of principal of the Loan and shall be
added to the then outstanding principal balance of the Loan.

 

  (b)

As a condition of the Loan, the Borrower shall establish and maintain with the
Lender a deposit account (the “Interest Reserve Account”). If the amount in the
Interest Reserve Account together

 

3



--------------------------------------------------------------------------------

  with any undisbursed amounts of the Interest Reserve is less than Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) (the “Threshold Reserve Amount”)
at any time, then as a condition of the release of any Unit from the lien of the
Deed of Trust, the Borrower shall, in addition to payment of the Unit Release
Payment (as defined in the Deed of Trust), deposit into the Interest Reserve
Account an amount equal to ten percent (10%) of the Net Settlement Proceeds (as
defined in the Deed of Trust) (the “Interest Reserve Deposit”). If there are
insufficient Net Settlement Proceeds to meet the required Interest Reserve
Deposit after payment of the Unit Release Payment, the Borrower shall pay any
deficiency from its own funds for deposit in the Interest Reserve Account (any
amounts paid from the Interest Reserve Account do not constitute a part of the
Interest Reserve and shall not be added to the principal balance of the Loan).
At or prior to closing on the Loan, the Borrower shall execute and deliver to
the Lender the Account Assignment, pledging the Interest Reserve Account as
collateral for the Loan. So long as no Event of Default has occurred and is
continuing under the Loan, prior to advancing funds from the Interest Reserve,
funds from the Interest Reserve Account will be used for the payment of interest
on the Loan in accordance with the terms of the Loan Documents until such
account is exhausted. However, notwithstanding any provision hereof to the
contrary, the Lender shall not be obligated to permit any withdrawals for
interest payments from the Interest Reserve Account if any Event of Default
shall have occurred and is continuing, and nothing contained herein shall be
deemed to release or in any way relieve the Borrower of its obligation under the
Note to pay interest as therein provided. Furthermore, all or any part of the
amount from time to time on deposit in the Interest Reserve Account may be
appropriated and applied to the amounts outstanding under the Loan, at any time,
in the Lender’s sole discretion, upon any Event of Default.

 

  (c) If the Borrower makes a payment of interest at least two (2) business days
prior to a Payment Date (as defined in the Note), no disbursement from the
Interest Reserve will be made; otherwise, on the Payment Date, the Lender will
cause interest to be paid first from the Interest Reserve Account until
exhausted and next from the Interest Reserve.

 

  (d) The Borrower may, at its option, deposit additional funds in the Interest
Reserve Account so as to meet the Threshold Reserve Amount and avoid the
requirement for making an Interest Reserve Deposit as a condition to release of
a Unit.

1.9 Deposit Relationship/Minimum Deposit Requirement. As a condition of the
Loan, the Borrower shall maintain its primary operating account with the Lender
throughout the term of the Loan. In addition, the Borrower, the Guarantor and
affiliates or related individuals (the “Borrower Group”) shall collectively
maintain a minimum monthly average minimum aggregate “core” deposit balance with
the Lender in an amount equal to the greater of (i) Seven Hundred Fifty Thousand
and No/100 Dollars ($750,000.00) or (ii) ten percent (10%) of the average
outstanding principal balance of the Loan (the “Compensating Balance
Requirement”), to be tested semi-annually, with the first such test to be
calculated for the period July 1 – December 31, 2012. Such balance will be
calculated as including demand deposit and money market accounts of the Borrower
Group but shall not include certificates of deposit owned by the Borrower Group.
Upon any failure to comply with the foregoing Compensating Balance Requirement,
the failure to do so shall not constitute a Default or an Event of Default,
however interest shall accrue on all amounts outstanding under the Loan at
one-quarter of one percent (0.25%) plus the rate of interest then payable under
Note, and the Interest Rate Floor shall be increased to five and three-quarters
percent (5.75%), from the date of the measurement until such time as the
Compensating Balance Requirement is met at the next semi-annual measurement.
Balances maintained with the Lender and used to satisfy compensating balance
requirements for other loans from the Lender to any person or entity in the
Borrower Group may not be used to meet this requirement. The measurement of the
foregoing deposit requirement shall, however, include the amount on deposit in
the Interest Reserve Account.

 

4



--------------------------------------------------------------------------------

1.10 Minimum Sales Requirement; Freddie/Fannie Eligibility.

 

  (a) As a condition of the Loan, the Borrower shall enter into and close under
sales contracts on at least six (6) Units in each “Sales Period”. The first
Sales Period shall be from April 18 through September 30, 2012, and subsequent
Sales Periods shall be each six (6) month period following September 30, 2012.
Such sales contracts shall be acceptable to the Lender in all respects, provided
that the Lender shall not unreasonably withhold its approval of any sales
contract for a Unit for the minimum price per unit that is set forth on Exhibit
C attached hereto. If more than six (6) Units are sold within any Sales Period,
the excess shall carry forward to satisfy all or a portion of the foregoing
sales requirement for any ensuing Sales Period and continuing on a cumulative
basis until Maturity of the Loan. Failure of the Borrower to comply with the
foregoing sales requirement shall, at the Lender’s option, constitute an Event
of Default under the Loan Documents.

(b) In order for the financing of sales of the Units to be eligible for Freddie
Mac and Fannie Mae financing, no more than fifty percent (50%) of the Units may
be sold to purchasers for investment purposes and who do not intend to occupy
the Unit(s) being sold.

1.11 Minimum Liquidity. The Guarantor shall maintain, in its own name (and not
on a consolidated basis with any other person or entity), minimum liquid assets
not less than Three Million Five Hundred Thousand and No/100 Dollars
($3,500,000.00). The foregoing minimum liquidity requirement must be met as of
the closing of the loan and thereafter will be tested quarterly. If at the time
of any such quarterly test the minimum liquidity requirement then in effect is
more than thirty-five percent (35%) of the then outstanding principal balance of
the Loan, the minimum liquidity requirement will be reduced to an amount equal
to thirty-five percent (35%) of the then outstanding balance of the Loan. Liquid
assets are unrestricted cash in accounts held directly by the Guarantor in
addition to readily marketable securities held directly by the Guarantor in
brokerage accounts in its name. The Guarantor shall provide the Lender with
copies of bank statements and brokerage statements and such other information as
the Lender may reasonably request, in order to enable the Lender to verify
compliance or non-compliance with the foregoing requirement.

SECTION TWO

PAYMENTS, COMPUTATIONS, FEES, CHARGES AND PROTECTIVE ADVANCES

2.1 Payments. All payments due with respect to this Agreement or the Loan shall
be made in immediately available funds to Lender at such place as designated by
Lender from time to time. Lender is authorized, but shall be under no
obligation, to charge any deposit account maintained by Borrower with Lender or
any affiliate of Lender for any payments due to Lender with respect to this
Agreement or the Loan. Payments shall be applied, at Lender’s sole discretion:
(i) first, to payment of accrued and unpaid interest, if any; (ii) second, to
payment of any principal then due, if any; (iii) third to late charges, if any;
(iv) fourth, to reasonable attorney’s fees and costs of collection; and
(v) fifth, to reduce the outstanding principal balance of the Note until such
principal shall have been fully repaid. All payments hereunder shall be made
without offset, demand, counterclaim, deduction, abatement, defense, or
recoupment, each of which Borrower hereby waives.

2.2 Late Charges. If any payment due under the Note is not made within ten
(10) days of its due date, Borrower shall pay to Lender upon demand (which may
be in the form of the usual monthly billing or invoice) a late charge equal to
five percent (5%) of the amount of such payment.

 

5



--------------------------------------------------------------------------------

2.3 Default Rate. After an Event of Default (hereinafter defined), the interest
which accrues on the Note shall be increased to the Default Rate (as defined in
the Note).

2.4 Computations. Interest and fees on the Loan shall be computed on the basis
of a year of three hundred sixty (360) days and actual days elapsed.

2.5 Prepayment. The Borrower may prepay the Note in whole or in part without
premium or penalty at any time upon ten (10) days’ prior written notice to
Lender. Partial prepayments shall be applied to installments of principal in
their inverse order of maturity. Amounts prepaid hereunder may not be
reborrowed.

2.6 Indebtedness. As used in this Agreement, the term “Indebtedness” means all
present and future indebtedness of Borrower to Lender arising out of or in
connection with the Note or any of the other Loan Documents.

SECTION THREE

CONDITIONS

3.1 Conditions Precedent to Closing. In addition to any other conditions stated
in this Agreement, the following conditions must be satisfied prior to Lender
closing on the Loan.

(a) Loan Documents. Receipt by Lender of appropriately completed and duly
executed originals of this Agreement, the Note, the Guaranty, the Deed of Trust,
the Leases Assignment, the Account Assignment, the Contracts Assignment, the
Environmental Indemnity, and UCC-1 Financing Statements, all as Lender may
require (collectively, together with and any other documents executed and
delivered in connection with the Indebtedness, the “Loan Documents”);

(b) Organizational Documents. Each entity comprising the Borrower shall supply,
to the extent it has not previously done so in any prior transaction with the
Lender: (i) a currently certified copy of its Articles of Organization and all
amendments thereto; (ii) evidence satisfactory to the Lender and its counsel
that it is in good standing in the jurisdiction where organized and qualified to
do business in every jurisdiction in which the nature of its businesses or its
properties makes such qualification necessary; (iii) resolutions authorizing the
due execution and delivery of the Loan Documents to which it is a party and
(iv) certified copies of its Operating Agreement and all amendments thereto. The
Articles of Organization and the Operating Agreement of each entity comprising
the Borrower shall not be amended, changed or modified in any respect without
prior written consent of the Lender. In addition, the Guarantor shall supply:
(i) a currently certified copy of its Articles of Incorporation and all
amendments thereto; (ii) evidence satisfactory to Lender and its counsel that it
is in good standing in the jurisdiction where organized and qualified to do
business in every jurisdiction in which the nature of its businesses or its
properties makes such qualification necessary; (iii) resolutions authorizing the
due execution and delivery of the Loan Documents to which it is a party and a
certificate of incumbency and (iv) certified copies of its By-Laws and all
amendments thereto. The Articles of Incorporation and the Bylaws of the
Guarantor shall not be amended, changed or modified in any respect without prior
written consent of the Lender; provided, however, that on the condition that the
Lender is given thirty (30) days advance written notice, the Lender hereby
consents to the Guarantor’s change in corporate domicile from Delaware to
Virginia and all amendments to its organizational documents as are reasonably
required to effect such change in domicile subsequent to the closing of the
Loan; provided further that UCC-1 financing statements shall be filed in the
changed domicile at the cost and expense of the Borrower.

 

6



--------------------------------------------------------------------------------

(c) Opinion. Receipt by the Lender of the opinion(s) of the counsel for Borrower
and the Guarantor, in form and content satisfactory to the Lender, in its sole,
but reasonable, discretion.

(d) Insurance. Receipt by the Lender of certificate(s) of insurance to evidence,
as to each entity comprising the Borrower, a fully paid policy or policies of
comprehensive public liability insurance naming Lender as an additional insured
thereunder in an amount not less than Two Million Dollars and No Cents
($2,000,000.00) in the aggregate, with not less than One Million Dollars and No
Cents ($1,000,000.00) per occurrence; in any event, the amount of all insurance
shall be sufficient to prevent any co-insurance contribution on any loss, with
each policy providing for a thirty (30) day prior written notice of
cancellation, amendment or alteration; together with the insurance required
pursuant to Section 2.3 of the Deed of Trust

(e) Operating Account. The Borrower shall have established the primary operating
account with the Lender.

(f) Interest Reserve Account. The Borrower shall have established the Interest
Reserve Account with the Lender.

(g) Financing Statements. The financing statements necessary to perfect the
Lender’s security interest in the personal property subject to the Deed of
Trust, and in any other collateral requiring filing of a financing statement for
perfection of a lien thereon, shall be duly filed in all appropriate offices and
jurisdictions, all other financing statements covering any of such personal
property shall be terminated or the Lender shall be reasonably satisfied that
such terminations are forthcoming, and filing and recording receipts evidencing
such filings and terminations shall be delivered to Lender, all in form and
substance satisfactory to the Lender.

(h) Property Documents. The Lender shall have received and approved, in its sole
discretion, the following:

(1) Appraisals. An appraisal of the Property, prepared by an appraiser
acceptable to Lender, in form and content acceptable to the Lender, conforming
to all regulatory and internal appraisal guidelines applicable to or established
by the Lender, in its sole, absolute, nonreviewable discretion, reflecting a
“retail” value and a “discounted cash flow value” satisfactory to the Lender
(the “Appraisal”);

(2) Title Insurance. A commitment for title insurance (the “Title Commitment”)
insuring the first priority lien of the Deed of Trust, containing no exceptions
unacceptable to Lender, issued in the name of the Lender by a title company
acceptable to the Lender and in an amount equal to the principal amount of the
Note. Such Title Commitment and the title policy issued pursuant thereto (the
“Title Policy”) shall reflect that all requirements for the issuance of the
Title Policy have been satisfied, and shall contain such other endorsements or
coverages as the Lender may require;

(3) Condominium Documents. Copies of all condominium documents with respect to
the Penderbrook Property, including without limitation the plats and plans,
declaration and by-laws, condominium operating budget, and a completed mortgage
lender condominium questionnaire, for the Lender’s review and approval;

(4) Environmental Audit. A Phase I environmental audit of the Property prepared
by an environmental consulting firm acceptable to Lender, in its sole
discretion, confirming that the Property is in compliance with all applicable
environmental laws;

 

7



--------------------------------------------------------------------------------

(5) Flood Hazard. Evidence that no part of the building(s) in which the Units
are located is located in a special flood hazard area;

(6) Zoning. Receipt by Lender of a zoning endorsement to the Title Policy
acceptable to the Lender or such other written evidence as is acceptable to the
Lender that the Property is zoned consistent with the uses contemplated;

(7) Leases; Sales Agreements. Copies of all existing leases and sales agreements
with respect to the Property, if any, together with such information regarding
pre-qualification and deposit as may be in Borrower’s possession or control; and

(8) Management Agreements. Copies of any management agreement(s) with respect to
the Property.

(i) No Default. No event shall have occurred and be continuing that constitutes
an Event of Default (as defined below).

(j) Representations. All representations and warranties contained in this
Agreement shall be true and correct in every material respect as of the date of
closing.

(k) Satisfactory Documents. All documents delivered pursuant to this Agreement
must be in form and substance satisfactory to Lender and its counsel, and all
legal matters incident to this Agreement must be satisfactory to Lender’s
counsel.

SECTION FOUR

REPRESENTATIONS AND WARRANTIES

In order to induce Lender to extend credit to Borrower, Borrower and each
Guarantor makes the following representations and warranties as to itself or
himself as applicable:

4.1 Organization. Each entity comprising the Borrower is a limited liability
company duly organized, validly existing and in good standing under the laws of
the Commonwealth of Virginia and is duly qualified as a foreign limited
liability company and in good standing under the laws of each other jurisdiction
in which such qualification is required. The Guarantor represents and warrants
that it is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and is duly qualified as a foreign
corporation and in good standing under the laws of each other jurisdiction in
which such qualification is required.

4.2 Execution and Delivery. Each entity comprising the Borrower has the power,
and has taken all the necessary actions, to execute and deliver and perform its
obligations under the Loan Documents, and the Loan Documents, when executed and
delivered, will be binding obligations of each such entity comprising the
Borrower enforceable in accordance with their respective terms.

4.3 Power. Each entity comprising the Borrower has the power and authority to
own its properties and to carry on its business as now being conducted.

4.4 Financial Statements. All financial statements and information delivered to
the Lender are correct and complete in all material respects, and present fairly
the financial conditions, and reflect all known liabilities,

 

8



--------------------------------------------------------------------------------

contingent and otherwise, of the Borrower and the Guarantor as of the dates of
such statements and information, and since such dates no material adverse change
in the assets, liabilities, financial condition, business or operations of the
Borrower or the Guarantor has occurred.

4.5 Taxes. All tax returns and reports of the Borrower and the Guarantor
required by law to be filed have been duly filed, and all taxes, assessments,
other governmental charges or levies (other than those presently payable without
penalty or interest and those that are being contested in good faith in
appropriate proceedings) upon the Borrower and the Guarantor and upon any of
their respective properties, assets, income or franchises, that are due and
payable have been paid.

4.6 Litigation. There is no action, suit or proceeding pending or, to the
knowledge of the Borrower or the Guarantor, threatened against or affecting the
Borrower or the Guarantor that, either in any case or in the aggregate, may
result in any material adverse change in the business, properties or assets or
in the condition, financial or otherwise, of the Borrower or the Guarantor, or
that may result in any material liability on the part of the Borrower or the
Guarantor that would materially and adversely affect the ability of the Borrower
or the Guarantor to perform its and/or their obligations under the Loan
Documents, or that questions the validity of any of the Loan Documents or any
action taken or to be taken in connection with the Loan Documents.

4.7 No Breach. The execution and delivery of the Loan Documents, and compliance
with the provisions of the Loan Documents, will not conflict with or violate any
provisions of law or conflict with, result in a breach of, or constitute a
default under the organizational documents, any judgment, order or decree
binding on the Borrower, or any other agreements to which the Borrower is a
party.

4.8 No Defaults. To the best of the Borrower’s knowledge, the Borrower is not in
default with respect to any debt, direct or indirect.

4.9 Compliance. The Borrower is in compliance in all material respects with all
applicable laws and regulations, including, without limitation, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

4.10 Approvals. No authorizations, approvals or consents of, and no filings and
registrations with, any governmental or regulatory authority or agency are
necessary for the execution, delivery or performance of the Loan Documents by
the Borrower.

4.11 Title to Assets. The Borrower has good and marketable title to all of its
assets, subject only to the liens and security interests permitted by this
Agreement.

4.12 Use of Proceeds. The proceeds of the Loan shall be used only for the
purposes described in this Agreement. The proceeds of the Loan shall not be used
to purchase or carry any margin stock, as such term is defined in Regulation U
of the Board of Governors of the Federal Reserve System.

 

9



--------------------------------------------------------------------------------

SECTION FIVE

COVENANTS OF BORROWER AND GUARANTOR

In consideration of credit extended or to be extended by the Lender, the
Borrower covenants and agrees as follows:

5.1 Financial Information. The Borrower and the Guarantor shall each deliver to
the Lender: (i) with respect to the Borrower, each year within ninety (90) days
after the close of its fiscal year, financial statements prepared in accordance
with standard accounting principles consistently applied, certified as true and
correct by an officer of each such entity; (ii) with respect to the Guarantor,
each year within ninety (90) days after the close of its fiscal year, audited
financial statements; (iii) each year within thirty (30) days after filing, a
copy of each such entity’s federal income tax return or a copy of its
notification to extend the time within which to file its federal income tax
return and all schedules thereto, provided that in the event of such extension
such entity shall provide the Lender with a copy of the federal income tax
return and all schedules thereto within thirty (30) days of the filing of same
with the Internal Revenue Service and (iv) promptly upon the Lender’s request,
such financial and other information with respect to such entity and the
Property as the Lender reasonably may require from time to time. All financial
statements shall be in such reasonable detail and shall be accompanied by such
certificates of the Borrower or the Guarantor, as applicable, as may be
reasonably required by the Lender.

5.2 Taxes. All tax returns and reports of the Borrower required by law to be
filed have been duly filed, and all taxes, assessments, other governmental
charges or levies (other than those presently payable without penalty or
interest and those that are being contested in good faith in appropriate
proceedings) upon the Borrower and upon any of their respective properties,
assets, income or franchises, that are due and payable have been paid.

5.3 Compliance with Laws. The Borrower shall comply with all applicable laws and
regulations, including, without limitation, ERISA.

5.4 Maintain Existence. The Borrower shall maintain its existence in good
standing, maintain and keep its properties in good condition (ordinary wear and
tear, fire or other casualty excepted), maintain adequate insurance for all of
its properties with financially sound and reputable insurers. The Borrower shall
remain in the same line of business as it is in on the date of this Agreement
and shall not enter into any new lines of business without the prior written
consent of the Lender.

5.5 Notices. As soon as it has actual knowledge, the Borrower shall notify the
Lender of the institution or threat of any material litigation or condemnation
or administrative proceeding of any nature involving the Borrower.

5.6 Books and Records. The Borrower shall maintain complete and accurate books
of account and records. The principal books of account and records shall be kept
and maintained at 1886 Metro Center Drive, 4th Floor, Reston, VA 20190. The
Borrower shall not remove such books of account and records without giving the
Lender at least thirty (30) days’ prior written notice. The Borrower, upon
reasonable notice from the Lender, shall permit the Lender, or any officer,
employee or agent designated by the Lender, to examine the books of account and
records maintained by the Borrower, and agree that the Lender or such officer,
employee or agent may audit and verify the books and records. The Borrower shall
reimburse the Lender for any reasonable expenses incurred by the Lender in
connection with any audits. All accounting records and financial reports
furnished to Lender by borrower and the Guarantor pursuant to this Agreement
shall be maintained and prepared in accordance with GAAP.

5.7 Liens. The Borrower shall not create, incur, assume or permit to exist any
mortgage, deed of trust, assignment, pledge, lien, security interest, charge or
encumbrance, including, without limitation, the right of a vendor under a
conditional sale contract or the lessor under a capitalized lease (collectively,
the “Liens”) of any kind or nature in or upon any of the assets of the Borrower,
except:

(a) Liens created or deposits made that are incidental to the conduct of the
business of the Borrower, that are not incurred in connection with any borrowing
or the obtaining of any credit and that do not and will not interfere with the
use by the Borrower of any of its assets in the normal course of its business or
materially impair the value of such assets for the purpose of such business; and

 

10



--------------------------------------------------------------------------------

(b) Liens securing the Indebtedness.

5.8 Debt. Without the prior written consent of the Lender, the Borrower shall
not incur or permit to exist any debt for borrowed funds, the deferred purchase
price of goods or services or capitalized lease obligations, except for
(a) trade debt incurred in the ordinary course of business, and (b) the
Indebtedness.

5.9 Contingent Liabilities. Without the prior written consent of the Lender, the
Borrower shall not guarantee, endorse, become contingently liable upon or assume
the obligation of any person, or permit any such contingent liability to exist,
except by the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

5.10 Sale of Assets. Without the prior written consent of the Lender, the
Borrower shall not sell, lease, assign or otherwise dispose of any of its assets
except for (a) sales in the ordinary course of business including sales of
Units, (b) the disposition of assets that are no longer needed or useful in its
business and (c) assets which have been removed and replaced.

5.11 Mergers and Acquisitions. Without the prior written consent of the Lender,
the Borrower shall not merge or consolidate with, or acquire all or
substantially all of the assets, stock, partnership interests or other ownership
interests of, any other person.

5.12 Loan and Advances. Without the prior written consent of the Lender, the
Borrower shall not make any loan or advance to any affiliate, director, member,
manager, officer or employee of the Borrower, or any other person, except for
the creation of accounts receivable in the ordinary course of business on terms
that are no less favorable than would apply in an arm’s-length transaction.

5.13 Subsidiaries and Joint Ventures. Without the prior written consent of the
Lender, the Borrower shall not form any subsidiary, become a general or limited
partner in any partnership or become a party to a joint venture. If the Lender
grants its consent to the formation or acquisition of a subsidiary Borrower,
such entity shall cause each such subsidiary to perform and observe all of the
covenants contained in this Agreement.

5.14 Affiliates. Without the prior written consent of the Lender, the Borrower
shall not engage in business with any of its affiliates except in the ordinary
course of business and on terms that are no less favorable to the Borrower than
would apply in an arm’s-length transaction.

5.15 Organization; Control and Management. Until such time as the Loan is fully
repaid, there shall be no Transfer (hereinafter defined) of any interest in the
Borrower, nor any change in the Control (hereinafter defined) or management of
either Borrower or the Guarantor, nor any Transfer of the Property except for
sales of Units in accordance with the Loan Documents, without the Lender’s prior
written consent. “Transfer” means any assignment, pledge, conveyance, sale,
transfer, mortgage, encumbrance, grant of a security interest or other
disposition, either directly or indirectly, by operation of law or otherwise.
“Control” means the ownership, directly or indirectly, in the aggregate of fifty
percent (50%) or more of the beneficial ownership interests of an entity and the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise. “Controlled by” and
“controlling” shall have the respective correlative meaning thereto.

 

11



--------------------------------------------------------------------------------

SECTION SIX

DEFAULT AND REMEDIES

6.1 Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:

(a) Failure to Pay. If: (i) the Borrower shall fail to pay any monthly payment
required under the Note (“Monthly Payments”) when due thereunder or (ii) the
Borrower shall fail to pay any amount (other than the Monthly Payments) as and
when due under any of the Loan Documents;

(b) Failure to Give Notices. If Borrower fails to give Lender any notice
required by Section 5.5 of this Agreement within thirty (30) days after it has
actual knowledge of the event giving rise to the obligation to give such notice;

(c) Failure to Permit Inspections. If Borrower refuses to permit Lender to
inspect its books and records in accordance with the provision of Section 5.6,
or failure to permit Lender to inspect the Property upon reasonable advance
notice;

(d) Failure to Observe Covenants. If Borrower fails to perform or observe any
term, covenant, warranty or agreement contained in this Agreement or in the
other Loan Documents and such failure shall continue for a period of thirty
(30) days after written notice of such failure has been given to Borrower by
Lender; provided, however, if such default is not in the payment of any sum due
to Lender hereunder, or was not the subject of an Event of Default for which
notice was previously provided, and provided Borrower is diligently pursuing the
cure of such default, then Borrower shall have an additional sixty (60) days
within which to cure such default prior to Lender exercising any right or remedy
available hereunder, at law or in equity;

(e) Defaults under Loan Documents. If an Event of Default shall occur under the
Note or any other Loan Document and shall not be cured within any applicable
grace period;

(f) Breach of Representation. Discovery that any representation or warranty made
or deemed made by the Borrower in this Agreement or in any other Loan Document,
or any statement or representation made in any certificate, report or opinion
delivered pursuant to this Agreement or other Loan Document or in connection
with any borrowing under this Agreement by the Borrower or the Guarantor or any
member, manager, officer, agent, employee or director of the Borrower or the
Guarantor, was materially untrue when made or deemed made;

(g) Voluntary Bankruptcy. If the Borrower or the Guarantor makes an assignment
for the benefit of creditors, files a petition in bankruptcy, petitions or
applies to any tribunal for any receiver or any trustee of the Borrower or the
Guarantor or any substantial part of the property of the Borrower or the
Guarantor, or commences any proceeding relating to the Borrower or the Guarantor
under any reorganization, arrangement, composition, readjustment, liquidation or
dissolution law or statute of any jurisdiction, whether in effect now or after
this Agreement is executed;

(h) Involuntary Bankruptcy. If, within sixty (60) days after the filing of a
bankruptcy petition or the commencement of any proceeding against the Borrower
or the Guarantor seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, the proceeding shall not have been dismissed,
or, if within sixty (60) days, after the appointment, without the consent or
acquiescence of the Borrower or the Guarantor, of any trustee, receiver or
liquidator of any Borrower or all of any substantial part of the properties of
the Borrower or the Guarantor, the appointment shall not have been vacated;

 

12



--------------------------------------------------------------------------------

(i) Cross Default. If, as a result of default, any present or future obligations
of the Borrower or the Guarantor to Lender or any other creditor are declared to
be due and payable prior to the expressed maturity of such obligations;

(j) Material Adverse Change. A material adverse change occurs in the financial
or business condition of the Borrower or the Guarantor;

(k) Judgment. If a judgment, attachment, garnishment or other process is entered
against the Borrower and is not vacated or bonded within sixty (60) days after
entry (or such shorter period of time as necessary in order to avoid attachment
or foreclosure), or if a judgment, attachment, garnishment or other process is
entered against the Guarantor that would materially affect the Guarantor’s
ability to perform its obligations under the Loan Documents, and such judgment,
attachment, garnishment or other process is not vacated or bonded within sixty
(60) days after entry (or such shorter period of time as necessary in order to
avoid attachment or foreclosure);

(l) Dissolution. The dissolution, liquidation or termination of existence of the
Borrower or the Guarantor unless a substitute guarantor, satisfactory to the
Lender in its sole and absolute discretion, assumes all liability under the
Guaranty and Environmental Indemnity and executes any documents which the Lender
may reasonably require to implement such substitution, within sixty (60) days
after such death or incapacity; or

(m) Change in Management/Control. A change in the management of or controlling
interest in the Borrower or the Guarantor without prior written consent of the
Lender.

6.2 Remedies. Upon the occurrence of an Event of Default (a) the Lender, at its
option, by written notice to the Borrower, may declare all Indebtedness to the
Lender to be immediately due and payable, whether such Indebtedness was incurred
prior to, contemporaneous with or subsequent to the date of this Agreement and
whether represented in writing or otherwise, without presentment, demand,
protest or further notice of any kind, and (b) the Lender may exercise all
rights and remedies available to it under the Loan Documents and applicable law.
The Borrower agrees to pay all costs and expenses incurred by the Lender in
enforcing any obligation under this Agreement or the other Loan Documents,
including, without limitation, attorneys’ fees. No failure or delay by the
Lender in exercising any power or right will operate as a waiver of such power
or right, nor will any single or partial exercise of any power or right preclude
any other future exercise of such power or right, or the exercise of any other
power or right.

6.3 Borrower to Pay Fees and Charges. The Borrower shall pay all fees and
charges incurred in the procuring, making and enforcement of the Loan, including
without limitation, the reasonable fees and disbursements of Lender’s attorneys,
charge for appraisals, the fee of Lender’s inspector, fees and expenses relating
to examination of title, title insurance premiums, surveys, and mortgage
recording, documentary, transfer or other similar taxes and revenue stamps, loan
extension fees, if any, and the Lender’s loan fees.

 

13



--------------------------------------------------------------------------------

SECTION SEVEN

MISCELLANEOUS

7.1 Defined Terms. Each accounting term used in this Agreement, not otherwise
defined, shall have the meaning given to it under GAAP applied on a consistent
basis. The term “person” shall mean any individual partnership, corporation,
trust, joint venture, unincorporated association, governmental subdivision or
agency or any other entity of any nature. The term “subsidiary” means, with
respect to any person, a corporation or other person of which shares of stock or
other ownership interest having ordinary voting power to elect a majority of the
board of directors or other managers of such corporation or person are at the
time owned, or the management of which it otherwise controlled, directly or
indirectly, through one or more intermediaries, by such person. The term
“affiliate” means, with respect to any specified person, any other person that,
directly or indirectly, controls or is controlled by, or is under common control
with, such specified person. All meanings assigned to defined terms in this
Agreement shall be applicable to the singular and plural forms of the terms
defined.

7.2 Notices. All notices, requests, demands and other communication with respect
hereto shall be in writing and shall be delivered by hand, prepaid by Federal
Express (or a comparable overnight delivery service), sent by the United States
first-class mail, certified, postage prepaid, return receipt requested, to the
parties at their respective addresses set forth as follows:

If to the Lender, to:

EAGLEBANK

7815 Woodmont Avenue, 3rd Floor

Bethesda, MD 20814

Attn:      Douglas Vigen, Senior Vice President

with a copy to:

Friedlander Misler, PLLC

1101 17th Street, NW, Suite 700

Washington, DC 20036-4704

Attn: David Astrove, Esq.

If to the Borrower, to:

Comstock Potomac Yard, L.C.

Comstock Penderbrook, L.C.

c/o Comstock Homebuilding Companies, Inc.

1886 Metro Center Drive, 4th Floor

Reston, VA 20190

Attn:      Christopher Clemente

 

14



--------------------------------------------------------------------------------

with a copy to:

Comstock Potomac Yard, L.C.

c/o Comstock Homebuilding Companies, Inc.

1886 Metro Center Drive, 4th Floor

Reston, VA 20190

Attn: Jubal Thompson, Esq.

Any notice, request, demand or other communication delivered or sent in the
manner aforesaid shall be deemed given or made (as the case may be) upon the
earliest of (a) the date it is actually received, (b) on the business day after
the day on which it is delivered by hand, (c) on the business day after the day
on which it is properly delivered by Federal Express (or a comparable overnight
delivery service), or (d) on the third (3rd) business day after the day on which
it is deposited in the United States mail. Any party may change such party’s
address by notifying the other parties of the new address in any manner
permitted by this Section.

7.3 Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of Lender and Borrower and their respective successors, assigns,
personal representatives, executors and administrators, provided that the
Borrower may not assign or transfer its rights under this Agreement.

7.4 Entire Agreement. Except for the other Loan Documents expressly referred to
in this Agreement, this Agreement represents the entire agreement between the
Lender and the Borrower, supersedes all prior commitments and may be modified
only by an agreement in writing.

7.5 Survival. All agreements, covenants, representations and warranties made in
this Agreement and all other provisions of this Agreement will survive the
delivery of this Agreement and the other Loan Documents and the making of the
advances under this Agreement and will remain in full force and effect until the
obligations of the Borrower under this Agreement and the other Loan Documents
are fully discharged.

7.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Maryland, without reference to conflict
of laws principles.

7.7 Intentionally deleted.

7.8 Headings. Section headings are for convenience of reference only and shall
not affect the interpretation of this Agreement.

7.9 Participations. The Lender shall have the right to sell all or any part of
its rights under the Loan Documents, and the Borrower authorizes Lender to
disclose to any prospective participant in the Loan any and all financial and
other information in the Lender’s possession concerning the Borrower or the
Collateral.

7.10 Third Party Beneficiary. The parties do not intend the benefits of this
Agreement or any other Loan Document to inure to any third party.

7.11 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, the LENDER
AND THE BORROWER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY BASED ON, ARISING OUT OF OR UNDER, OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

7.12 Waiver. The rights of the Lender under this Agreement and the other Loan
Documents shall be in addition to all other rights provided by law. No waiver of
any provision of this Agreement, or any other Loan Document, shall be effective
unless in writing, and no waiver shall extend beyond the particular purpose
involved. No waiver in any one case shall require Lender to give any subsequent
waivers.

 

15



--------------------------------------------------------------------------------

7.13 Severability. If any provision of this Agreement or any other Loan Document
is held to be void, invalid, illegal or unenforceable in any respect, such
provision shall be fully severable and this Agreement or the applicable Loan
Document shall be construed as if the void, invalid, illegal or unenforceable
provision were not included in this Agreement or in such Loan Document.

7.14 No Setoffs. With respect to a monetary default claimed by the Lender under
the Loan Documents, no setoff, claim, counterclaim, reduction or diminution of
any obligation or defense of any kind or nature that the Borrower has or may
have against the Lender (other than the defenses of payment, the Lender’s gross
negligence or wilful misconduct) shall be available against Lender in any
action, suit or proceeding brought by the Lender to enforce this Agreement or
any other Loan Document. The foregoing shall not be construed as a waiver by the
Borrower of any such rights or claims against the Lender, but any recovery upon
any such rights or claims shall be had from Lender separately, it being the
intent of this Agreement and the other Loan Documents that the Borrower shall be
obligated to pay, absolutely and unconditionally, all amounts due under this
Agreement and the other Loan Documents.

7.15 Counterparts. This Agreement may be executed for the convenience of the
parties in several counterparts, which are in all respects similar and each of
which is to be deemed to complete in and of itself, and any one of which may be
introduced in evidence or used for any other purpose without the production of
the other counterparts thereof.

7.16 Consent to Jurisdiction. The Borrower irrevocably submits to jurisdiction
of any state or federal court sitting in the Commonwealth of Virginia or the
State of Maryland over any suit, action, or proceeding arising out of or
relating to this Loan Agreement, the Note or any other Loan Documents. The
undersigned irrevocably waives, to the fullest extent permitted by law, any
objection that the undersigned may now or hereafter have to the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action, or proceeding brought in any such court has been brought in
an inconvenient forum. Final judgment in any such court shall be conclusive and
binding and may be enforced in any court in which the undersigned is subject to
jurisdiction by a suit upon such judgment provided that service of process is
effected as provided herein or as otherwise permitted by applicable laws.

7.17 Service of Process. The Borrower hereby consents to process being served in
any suit, action or proceeding instituted in the State of Maryland in connection
with the Loan by (i) the mailing of a copy thereof by certified mail, postage
prepaid, return receipt requested, to the Borrower at the address set forth in
the notice section of this Agreement and (ii) serving a copy thereof upon the
Borrower’s registered agent for service of process. The undersigned irrevocably
agrees that such service shall be deemed to be service of process upon the
undersigned in any such suit, action or proceeding. Nothing in this agreement
shall affect the right of the Lender to serve process in any manner otherwise
permitted by law and nothing in this agreement will limit the right of the
Lender otherwise to bring proceedings against the undersigned in the courts of
any jurisdiction or jurisdictions.

[SIGNATURES ON FOLLOWING PAGES]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
executed in their respective names by duly authorized representatives as of the
day and year first above written. The Guarantor joins herein to consent and
agree to the terms, conditions, provisions and covenants of those sections of
this Agreement that address a covenant or obligation of the Guarantor.

 

WITNESS:   BORROWER:  

COMSTOCK POTOMAC YARD, L.C.,

A Virginia limited liability company

  By:  

Comstock Homebuilding Companies, Inc.,

a Delaware corporation,

Its Manager

 

    By:  

 

Print Name:       Print Name:   Joseph M. Squeri Print Title:       Print Title:
  Chief Financial Officer [SEAL]    

 

COMMONWEALTH OF VIRGINIA    )    ) ss: COUNTY OF                            
                     )   

I,                                         , a Notary Public in and for the
aforesaid said jurisdiction, do hereby certify that Joseph M. Squeri, personally
appeared before me in said jurisdiction and acknowledged that he is the Chief
Financial Officer of Comstock Homebuilding Companies, Inc., which is the Manager
of Comstock Potomac Yard, L.C., a Virginia limited liability company, party to
the foregoing instrument, and that the same is his act and deed and the act and
deed of said Comstock Potomac Yard, L.C.

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this      day of May,
2012.

 

 

 

  Notary Public (SEAL)     My Commission expires:                   
                               Notary Registration No.                 

 

17



--------------------------------------------------------------------------------

WITNESS:   BORROWER:  

COMSTOCK PENDERBROOK, L.C.,

A Virginia limited liability company

  By:  

Comstock Homebuilding Companies, Inc.,

a Delaware corporation,

Its Manager

 

    By:  

 

Print Name:       Print Name:   Joseph M. Squeri Print Title:       Print Title:
  Chief Financial Officer [SEAL]    

 

COMMONWEALTH OF VIRGINIA    )    ) ss: COUNTY OF                            
                     )   

I,                                         , a Notary Public in and for the
aforesaid said jurisdiction, do hereby certify that Joseph M. Squeri, personally
appeared before me in said jurisdiction and acknowledged that he is the Chief
Financial Officer of Comstock Homebuilding Companies, Inc., which is the Manager
of Comstock Penderbrook, L.C., a Virginia limited liability company, party to
the foregoing instrument, and that the same is his act and deed and the act and
deed of said Comstock Penderbrook, L.C.

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this      day of May,
2012.

 

 

 

  Notary Public (SEAL)     My Commission expires:                   
                               Notary Registration No.                 

 

18



--------------------------------------------------------------------------------

WITNESS:   GUARANTOR:   COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware
corporation

 

    By:  

 

Print Name:       Print Name:   Joseph M. Squeri Print Title:       Print Title:
  Chief Financial Officer [SEAL]    

 

COMMONWEALTH OF VIRGINIA    )    ) ss: COUNTY OF                            
                     )   

I,                                         , a Notary Public in and for the
aforesaid said jurisdiction, do hereby certify that Joseph M. Squeri, personally
appeared before me in said jurisdiction and acknowledged that he is the Chief
Financial Officer of Comstock Homebuilding Companies, Inc., a Delaware
corporation, party to the foregoing instrument, and that the same is his act and
deed and the act and deed of said Comstock Homebuilding Companies, Inc.

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this      day of May,
2012.

 

 

 

  Notary Public (SEAL)     My Commission expires:                   
                               Notary Registration No.                 

 

19



--------------------------------------------------------------------------------

WITNESS:     LENDER:       EAGLEBANK

 

    By:  

 

Print Name:       Douglas Vigen         Senior Vice President [SEAL]        

 

STATE OF    )    ) ss: COUNTY OF                            
                     )   

I,                                         , a Notary Public in and for the
aforesaid said jurisdiction, do hereby certify that DOUGLAS VIGEN personally
appeared before me in said jurisdiction and acknowledged that he is a Senior
Vice President of EAGLEBANK; that he has been duly authorized to execute and
deliver the foregoing instrument for the purposes therein contained and that the
same is his act and deed; that the seal affixed to said instrument is such
corporate seal and that it was so affixed by order of the Board of Directors of
said Bank; and that he signed his name thereon by like order.

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this      day of
            , 2012.

 

   

 

    Notary Public (SEAL)         My Commission expires:                     
                            

 

20



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF POTOMAC YARD PROPERTY

 

21



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF PENDERBROOK PROPERTY

 

22



--------------------------------------------------------------------------------

EXHIBIT C

MINIMUM PRICES PER UNIT (SEE SECTION 1.10(a))

 

23